                         UNITED STATES DISTRICT COURT

                         CENTRAL DISTRICT OF CALIFORNIA



FERNANDO OLIVEIRA,                      Case No. 2:18-10269 VBF (ADS)

           Petitioner,                  ORDER ACCEPTING THE REPORT
                                        AND RECOMMENDATION:
           v.
                                        Denying Habeas Corpus Petition and
RICK HILL, Warden,                      Dismissing the Case (JS-6)

           Respondent.



     Neither party has objected to the Report and Recommendation.

     Finding no error of law, fact, or logic, the Court ADOPTS the Report &

Recommendation and DENIES the habeas corpus petition.

     Final judgment will be entered as a separate document.

     This action is DISMISSED with prejudice and TERMINATED (JS-6).




DATED: May 21, 2021                             /s/ Valerie Baker Fairbank
                                           ___________________________
                                           The Hon. VALERIE BAKER FAIRBANK
                                             Senior United States District Judge
